FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                January 12, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                  Clerk of Court
                               TENTH CIRCUIT



ROBERT BRUCE SULLIVAN,

             Petitioner - Appellant,
                                                        No. 09-1457
       v.
                                                       (D. Colorado)
                                              (D.C. No. 1:06:CV-01477-MSK)
JOHN W. SUTHERS, The Attorney
General of the State of Colorado,

             Respondent - Appellee.


                      ORDER DENYING CERTIFICATE
                          OF APPEALABILITY


Before LUCERO, McKAY, and MURPHY, Circuit Judges.




      This matter is before the court on Robert Bruce Sullivan’s pro se requests

for a certificate of appealability (“COA”) and to proceed on appeal in forma

pauperis. Sullivan seeks a COA so he can appeal the district court’s denial of his

28 U.S.C. § 2254 petition. 28 U.S.C. § 2253(c)(1)(A). We grant Sullivan’s

request to proceed on appeal in forma pauperis. Because Sullivan has not,

however, “made a substantial showing of the denial of a constitutional right,” id.

§ 2253(c)(2), this court denies his request for a COA and dismisses this appeal.
      Sullivan was convicted in Colorado state court of one count of harassment

by stalking, one count of violating a restraining order, one count of second degree

arson, and one count of domestic violence. His convictions were affirmed on

direct appeal. People v. Sullivan, 53 P.3d 1181, 1185 (Colo. App. 2002). After

his request for state post-conviction relief was denied, People v. Sullivan, No.

04CA0226, slip op. at 1 (Colo. App. June 9, 2005), Sullivan filed the instant

§ 2254 habeas petition. Sullivan’s habeas petition raises a multitude of claims,

most involving allegations of ineffective assistance of trial counsel. In a lengthy

and comprehensive order, the district court determined the record conclusively

established Sullivan was not entitled to habeas relief. Accordingly, the district

court denied Sullivan’s request for an evidentiary hearing and denied Sullivan’s

§ 2254 habeas petition.

      The granting of a COA is a jurisdictional prerequisite to Sullivan’s appeal

from the denial of his § 2254 petition. Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). To be entitled to a COA, Sullivan must make “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the

requisite showing, he must demonstrate “reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El, 537 U.S. at 336 (quotations

omitted). In evaluating whether Sullivan has satisfied his burden, this court

                                          -2-
undertakes “a preliminary, though not definitive, consideration of the [legal]

framework” applicable to each of his claims. Id. at 338. Although Sullivan need

not demonstrate his appeal will succeed to be entitled to a COA, he must “prove

something more than the absence of frivolity or the existence of mere good faith.”

Id.

      Having undertaken a review of Sullivan’s appellate filings, the district

court’s Order, and the entire record before this court, we conclude Sullivan is not

entitled to a COA. In so concluding, this court has nothing to add to the

comprehensive analysis set out in the district court’s order dated September 29,

2009. Accordingly, this court DENIES Sullivan’s request for a COA and

DISMISSES this appeal.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-